Matter of Jimmy A.M. (James M.) (2017 NY Slip Op 00979)





Matter of Jimmy A.M. (James M.)


2017 NY Slip Op 00979


Decided on February 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
FRANCESCA E. CONNOLLY, JJ.


2015-10869
 (Docket No. B-00871-14)

[*1]In the Matter of Jimmy A. M. (Anonymous). Foster Care Agency, respondent, James M. (Anonymous), appellant.


Christopher J. Robles, Brooklyn, NY, for appellant.
Warren & Warren, P.C., Brooklyn, NY (Ira L. Eras of counsel), for respondent.
Sherry M. Narodick, New York, NY, attorney for the child.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Kings County (Lillian Wan, J.), dated June 16, 2015. The order denied the father's motion to vacate his default in appearing at the fact-finding hearing wherein the court determined that the father is entitled to notice of the subject child's adoption proceedings, but that his consent to the adoption of the subject child is not required.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The appeal from the order denying the father's motion to vacate his default must be dismissed as academic, as the subject child has attained the age of 18 (see Matter of Latisha T'Keyah J. [Monie J.], 117 AD3d 1051, 1052; Matter of Shamika K.L.N. [Melvin S.L.], 101 AD3d 729, 730; Matter of Teshana Tracey T. [Janet T.], 71 AD3d 1032, 1033; see also Domestic Relations Law § 111[4]). Moreover, even if the father could establish that he was entitled to vacate his default, the Family Court's finding that the father is entitled to notice of the subject child's adoption proceedings, but that his consent to the adoption is not required, does not constitute "a permanent and significant stigma that might indirectly affect the father's status in future proceedings" (Matter of Latisha T'Keyah J. [Monie J.], 117 AD3d at 1052; cf. Matter of Mia P.R.D. [David D.], 113 AD3d 679, 680; Matter of Shamika K.L.N. [Melvin S.L.], 101 AD3d at 730).
LEVENTHAL, J.P., ROMAN, SGROI and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court